DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious a ventilation system as disclosed in independent claims 1, 11 and 16.
The prior art of record does not teach a switchover device for switching over the control and regulation unit between the first and second modes of operation, wherein the sensor unit has a sensor, which is configured to determine CO2 content in the air exhaled by the patient during the expiration phase; the control and regulation unit is configured from the CO2 content in the air exhaled by the patient, whether a cardiopulmonary resuscitation is being performed on the patient as required by claim 1. 
The prior art of record does not disclose a switchover device for switching over the control and regulation unit between the first and second modes of operation, wherein the sensor unit has a sensor for measuring the oxygen saturation in the blood; the control and regulation unit is configured to determine from the value of the oxygen saturation in the blood whether a cardiopulmonary resuscitation is being performed on the patient as required by claim 11.
The prior art of record does not disclose a switchover device for switching over the control and regulation unit between the first and second modes of operation, wherein the switchover device is provided comprising a user input with which a user can switch over the control and regulation unit between the first mode of ventilation operation and the second mode of operation, wherein the sensor unit has a sensor, which is configured to determine the oxygen content in the air exhaled by the patient whether a cardiopulmonary resuscitation is being performed on the patient.
Further the prior art does not teach a second mode which compared with a first mode of operation wherein there is an increase of the pressure at the patient port during expiration with a higher pressure level as compared with the first mode of ventilation and during the second mode the pressure supplied to the patient port is reduced during a section of inspiration as compared to the first mode.
The prior art of Lorenzen (US 2010/0224189) teaches a process for controlling a respiration with reduced gas excess, wherein a load situation of an expiration valve is polled in a continuous sequence and flow valve is reduced from a present starting flow value and the flow value is then increased when a predetermined value is exceeded. Lorenzen does not teach the two different modes of operation as claimed or the detection of CO2 to determine if a cardiopulmonary resuscitation is being performed.
Monnier (US Pat. 4,401,115) is directed to a ventilator and teaches a control of the timing of the inspiration and expiration based on the state of the sensed pressure. Monnier teaches shifting expiration and shifting inspiration as a control action. Monnier does not teach an increased pressure at the patient port during inspiration. 
Sherman et al (US 9,180,266) teaches an automatic patient ventilator with multiple operational modes including a CPR mode. The Sherman reference requires manual selection of each mode and does not disclose the pressure time relationships as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785